                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

DERRICK ALLEN                                                              PLAINTIFF

V.                No. 4:18CV00541-JM-JTR

DOC HOLLADAY, Sheriff,
Pulaski County Jail, et al.                                 DEFENDANTS



                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice.

       Dated this 8th day of July, 2019.



                                                 ____________________________________
                                                  UNITED STATES DISTRICT JUDGE
